***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCWC-XX-XXXXXXX
                                                                13-APR-2020
                                                                08:12 AM



             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                   DJ, Respondent/Plaintiff-Appellant,

                                      vs.

               CJ, Petitioner/Defendant-Appellee.
________________________________________________________________

                               SCWC-XX-XXXXXXX

           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-XX-XXXXXXX; FC-D. NO. 12-1-6689)

                               APRIL 13, 2020

      McKENNA, POLLACK, AND WILSON, JJ., WITH NAKAYAMA, J.,
  CONCURRING AND DISSENTING, WITH WHOM RECKTENWALD, C.J., JOINS

                   OPINION OF THE COURT BY McKENNA, J.

                              I.   Introduction

       In their 2012 divorce, CJ (Mother) and DJ (Father) were

granted joint legal and physical custody of their two minor

children.     In 2016, Mother filed a motion for post-decree relief

in the Family Court of the First Circuit (“family court”),

requesting sole physical custody and joint legal custody, so
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


that she could relocate from Hawaiʻi to North Carolina with the

children and their soon-to-be-stepfather.

       More than six months after Mother filed her motion for

post-decree relief, the family court held a half-day trial on

the motion.     One week before the trial, a social worker in the

family court’s Custody Investigations Unit (“CIU”) completed a

custody evaluation investigation and report (“CIU Report” or

“Report”).     It is unclear when the parties received the Report.

      Both Mother and Father proceeded to trial without attorneys.

Father, who had a Tagalog interpreter available at trial,

experienced difficulty cross-examining several witnesses.                  When

the family court indicated it was calling the CIU social worker

as a witness, Father orally requested a continuance so that he

could obtain the assistance of an attorney.            The family court

denied Father’s oral motion as untimely, then ruled that it was

in the children’s best interests to relocate with Mother.

       On appeal, Father argued that the family court abused its

discretion in:      (1) denying his motion for a continuance at

trial, and (2) considering the CIU Report in granting Mother’s

motion for post-decree relief.         The Intermediate Court of

Appeals (“ICA”) majority vacated the family court’s ruling,

holding that the family court abused its discretion in denying

Father’s motion for a continuance to seek an attorney.              The

                                       2
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


majority did not address whether the family court abused its

discretion in considering the CIU Report.

       Mother’s application for writ of certiorari presents two

questions:     (1) whether the ICA erred in holding that the family

court abused its discretion in denying Father’s motion for a

continuance at trial; and (2) if so, whether the family court

abused its discretion in considering the CIU Report in ruling

upon Mother’s motion for post-decree relief.

       The main populated Hawaiian Islands are some of the most

remote populated land masses in the world, located about 2,400

miles from California and 4,000 miles from Japan.             When a child

relocates out-of-state with the other parent, even if a court

order allows for visitation during summer or winter vacations,

travel expenses make regular continued contact with the child

quite difficult, if not impossible, for the great majority of

Hawaiʻi parents.      A proposed out-of-state relocation with a child

can therefore significantly affect a parent’s substantive

liberty interest in the care, custody, and control of a child.

Whether or not to allow relocation, however, must be based on a

determination of the child’s best interests, which includes a

child’s right to parental contact.

       Based upon the important interests involved, for the

reasons discussed below, the ICA majority did not err by holding

                                       3
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


that the family court abused its discretion in denying Father’s

request for a continuance to seek the assistance of an attorney.

Father not only had English language difficulties, but was not

able to effectively exercise his statutory right to cross-

examine the CIU social worker on the detailed CIU Report, which

had been prepared only one week before trial, and may not have

been received by Father until the day of trial.

       On the other hand, with respect to the second question on

certiorari, the family court did not abuse its discretion in

considering the CIU Report.          Family courts should consider CIU

or any other available family court social worker reports in

making these difficult decisions regarding whether or not to

allow relocation.      Family courts also have the discretion to

appoint guardians ad litem for children in relocation cases

pursuant to HRS § 571-46(a)(8) (2006 & Supp. 2013).

       In summary, we affirm the ICA’s February 8, 2018 Amended

Judgment on Appeal remanding this case to the family court for

further proceedings.       The family court is to conduct further

proceedings consistent with this opinion.

                               II.   Background

A.     Factual background and prior divorce proceedings

       Father and Mother were both born in the Philippines.

Father moved to Hawaiʻi in 1997.           Father met Mother in the

                                       4
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Philippines in 2007 while vacationing there, and Mother became

pregnant.     After Father returned to Hawaiʻi, he petitioned for

Mother to come as his fiancée.         Mother gave birth to their son

in the Philippines in February 2008 (“Son”), then moved to

Hawaiʻi in 2009.      Father and Mother were married in May 2009, and

they had another child, a daughter, born in January 2012

(“Daughter”).

       Several weeks after Daughter’s birth, Mother and Daughter

traveled to the Philippines for Daughter’s baptism.              Father

arrived later.      Due to marital issues, Father returned to Hawaiʻi

alone in March 2012 to return to work, and Mother and Daughter

returned in April.

       Through an attorney, Father filed for divorce on May 11,

2012.    At the time, he was employed as a housekeeper at the

Sheraton Waikīkī Hotel.        Mother was employed as a certified

nurse’s aide at a Hawaiʻi Kai retirement community and as a

cashier at Times Supermarket in Kaimukī.

       Sometime thereafter, Mother moved into the Pauoa home of a

married couple to serve as caretaker for the wife’s mother.                The

wife, L.C., worked as a legal assistant and the husband, M.C.,

was a retired Honolulu Police Department Lieutenant.

       At a hearing on August 22, 2012, Father and Mother, through

their attorneys, placed their agreements regarding divorce terms

                                       5
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


on the record.      With respect to the children, Father and Mother

agreed to joint legal and joint physical custody.             They also

orally agreed that neither party could leave Hawaiʻi with the

children without written consent of the parties or a court order.

The October 25, 2012 Decree Granting Absolute Divorce and

Awarding Child Custody (“Divorce Decree”) reflected the

agreement for joint legal and physical custody.             With respect to

removal of the children from Hawaiʻi, the Divorce Decree provided,

“The parties shall provide the other party sixty (60) days

written notice prior to removing the minor children outside the

City and County of Honolulu or relocating the minor children to

another state.      If the other party consents then that party

shall provide written approval allowing the removal of the minor

children.”

       By the date of the October 25, 2012 Divorce Decree, Mother

had met a nurse at Tripler Army Medical Center, with whom she

entered into a relationship (“Boyfriend,” “Fiancé,” or

“Stepfather”).      After Boyfriend’s discharge from the Army, he

relocated to Durham, North Carolina.          He and Mother were married

there in April 2016.

       After the Divorce Decree, Father filed a pro se motion on

March 14, 2013, requesting that child exchanges occur at a

police station.      This motion was orally denied at a hearing on

                                       6
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


June 19, 2013.      On June 28, 2013, Mother filed a motion

requesting that the court authorize Boyfriend and the couple

with whom she lived to conduct child exchanges with Father when

Mother was working and to order Father to communicate with her

regarding Son’s immigration application.           This motion was

granted over Father’s opposition.

       More than two years later, on November 10, 2015, Father

filed a motion regarding the children’s doctors and medical and

immigration expenses, which the parties resolved at the December

16, 2015 hearing, with Mother represented by counsel; as part of

this order, Father and Mother both agreed to attend parenting

counseling.

       Although Father had been represented by an attorney in the

divorce, in the post-divorce hearings, he appeared pro se each

time.

B.     Subject custody/relocation proceedings

       On February 1, 2016, Mother filed a motion for post-decree

relief requesting that she be granted sole physical custody of

Son and Daughter, then about eight and four years old, subject

to Father’s reasonable visitation rights.           Mother’s motion

asserted that a change in custody was appropriate because she

was “planning on relocating to another state and believe[d] that

it [was] in the children’s best interest to reside with her.”

                                       7
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       In her declaration, Mother explained that she intended to

relocate to Durham, North Carolina with her children, where she

would live with Boyfriend, who was by then her Fiancé, and her

parents (the children’s maternal grandparents).             Mother

explained that Fiancé had already relocated to North Carolina to

start a new career, and had secured temporary housing for

himself, Mother, the children, and Mother’s parents.

       Mother advanced several reasons as to why she believed that

the children’s relocation to Durham was in their best interests.

She averred that the intended neighborhood of relocation was

safe, and that the area provided the children with opportunities

to attend top-rated elementary schools and participate in

excellent extracurricular activities.           Additionally, Mother

stated that her parents and Fiancé’s extended family, who also

lived in the Durham area, would be able to help raise the

children and support Mother.         Lastly, Mother contended that

Father had been inconsistent in caring for the children, that he

did not place the children’s needs first, and that if the

children were not permitted to relocate with her, Father would

“continue to alienate [Mother] and cut off or minimize any

contact” that she would be able to have with her children.

Mother asserted that if the children were allowed to relocate

with her, she would ensure they maintained a relationship with

                                       8
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Father by having regular contact with him, and by allowing them

to visit Father during their school breaks.

       Proceeding pro se, Father filed a response to Mother’s

motion for post-decree relief on February 18, 2016.             Father

argued that relocation to Durham would not be in the children’s

best interests because (1) Mother’s relationship status and

living situation in Durham would be unstable, as Fiancé could

leave her at any time; (2) Father did not trust that Fiancé

would care for his children and that they would be safe in his

care; and (3) the children already had an established network of

family support in Hawaiʻi, where they had developed positive

relationships with their paternal cousins and aunt.             Father also

asserted that Mother did not have proper parenting skills, and

that she had raised the children with improper morals by

encouraging them to damage Father’s property and to misbehave

towards others.

       The family court1 held an initial hearing on Mother’s motion

for post-decree relief on March 16, 2016.           Mother was

represented by two attorneys, and Father appeared pro se.

Mother’s counsel clarified that she only sought sole physical


1
      The Honorable Lanson K. Kupau presided over the hearings held on March
16, 2016; March 30, 2016; and June 8, 2016.




                                       9
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


custody, and was not seeking to set aside joint legal custody.

At the hearing, the family court stated it was unable to

determine whether relocation to Durham was in the children’s

best interests based on the information in the file, and opined

that a custody evaluator or fact finder would be able to provide

the family court with information to render an informed decision.

The parties then agreed to the appointment of a custody

evaluator or fact finder, and they agreed to split the costs.

       When the family court tried to ascertain whether the

parties preferred a custody evaluator or a fact finder and who

the parties wanted to serve in either capacity, Father requested

the assistance of a Tagalog interpreter to ensure that he could

make an informed decision.        In light of Father’s request for an

interpreter, the family court continued the hearing on Mother’s

motion for post-decree relief to March 30, 2016.

       On March 22, 2016, Father filed a second response to

Mother’s motion for post-decree relief, stating he no longer

desired to split the costs of a custody evaluator.             He asserted

that an investigation was not necessary, and that if Mother

wanted an investigation, she should bear the costs.              He also

expressed his opinion that Mother’s request was a waste of time

and that it should be dismissed.



                                       10
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       At a further hearing on March 30, 2016, Mother was

represented by counsel, Father was again pro se, and a Tagalog

interpreter was present for Father.          At the hearing, Father

reiterated that he did not want to bear the costs of a fact

finder.    After some discussion, the parties ultimately agreed to

the appointment of a fact finder and that Mother would pay for

his services.      The family court ordered that the hearing on

Mother’s motion for post-decree relief be continued to July 6,

2016 to afford the parties a sufficient opportunity to receive

and review the fact finder’s report and resolve the matter.

       On May 25, 2016, however, Mother, now also proceeding pro

se, filed an ex parte motion and declaration to advance the

hearing on her motion for post-decree relief.            Mother requested

that the hearing be advanced because she decided not to proceed

with a fact finder because the fees were much greater than she

had anticipated and she needed that money to enroll Son in a

private school in North Carolina to assist in his academic

adjustment.     The family court2 approved Mother’s motion to

advance and scheduled a hearing for June 8, 2016.




2
      The Honorable Matthew J. Viola granted Mother’s ex parte motion to
advance the hearing on her motion for post-decree relief.




                                       11
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       On June 8, 2016, Father and Mother both appeared pro se.                  A

Tagalog interpreter again appeared to assist Father.              Mother

reiterated that she did not want to proceed with a fact finder

because the expenses were more than she had anticipated and that

she believed the money should be used to enroll Son in a private

school.    The family court determined that it was unable to rule

upon Mother’s motion for post-decree relief and ordered that the

case be set for trial on July 8, 2016.           Specifically, the

following exchange took place:

             THE COURT: Because you guys have changed basically what
             you had agreed to do, and -- which is fine. I mean, I
             understand your -- your situation. But I’m unable to have
             the hearing today.
                   So what I’m going to do is you guys are going to have
             to go to trial on July 8th, 2016, at 8:30 in the morning.

             . . . .

             [Y]ou guys have to . . . come back here for trial on July
             8th at 8:30.
                   All witness and exhibit lists need to be filed and
             exchanged with the parties by July 1st, 2016.
                   And then we’ll -- I’ll give you a half-day trial,
             from 8:30 to 12 o’clock, to present whatever witnesses you
             have and evidence you have to either support your request
             to relocate or to challenge the request to relocate. Okay?
                   Do you guys understand that?

             . . . .

             [MOTHER]:   Actually, I actually prepared the exhibits, but
             then if you want to (indiscernible) for the trial, then --
             THE COURT: Because I -- I want you guys to have more time
             than you guys are going to have just in a -- a short
             hearing today, ‘cause this is a very important request. So
             I’m going to set it for trial and give you half a day, just
             you guys, to present your case so that I can have more time
             to go and consider everything. Okay?
                   Okay. Any questions, sir?

             [FATHER]:   No, Your Honor.

                                       12
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             THE COURT:   And then [an] interpreter will be ordered for
             that day.

       On June 8, 2016, the family court also ordered the parties

to appear before a family court officer on June 20, 2016 for a

quick custody study, to exchange and submit all witness lists

and exhibits by July 1, 2016, and then set an “extended hearing”

for July 8, 2016 at 8:30 a.m.3          On June 14, 2016, however, the

family court set aside its June 8, 2016 order and instead

referred the parties to the family court’s Custody Investigation

Unit for a regular custody investigation.4            The parties were also

ordered to appear for “an extended hearing” on Mother’s motion

for post-decree relief and “for the Return on [CIU]

investigation” on September 30, 2016.

       On September 22, 2016, Father submitted a detailed,

notarized letter addressed to Judge Kupau, who had been

presiding over Mother’s post-decree motion, expressing serious

concerns with what he perceived to be the antagonistic attitude

toward him by the CIU social worker who had come to conduct the



3
      The family court referred to this as a “trial” during the hearing, but
the order used the term “extended hearing.”
4
      This investigation differs from the quick custody study previously
ordered, which does not involve site visits and interviews with various other
persons that may be able to provide information pertinent to a custody report.




                                       13
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


home visit, and also expressing why he thought the children

should not be relocated to North Carolina.            It appears the CIU

social worker completed the twenty-eight page, single-spaced CIU

Report on or about September 23, 2016.            The record does not

reflect the mailing of the CIU Report to the parties.5

       On September 30, 2016, the parties appeared before the

family court.6     At the outset, the family court indicated that

“this hearing, this trial” would have to be completed by noon.

The proceedings began at 8:34 a.m. and concluded at 11:44 a.m.,

with one fourteen minute recess.            Both Mother and Father

proceeded pro se, and a Tagalog interpreter was present to

assist Father.

       Before opening statements, the family court asked Mother

and Father to clarify the identities of their witnesses and

testimonies they expected from each.            Mother first indicated she

was going to call M.C. and L.C. to testify regarding their past


5
      In contrast, the minutes reflect that a court clerk mailed the June 13,
2016 order, which was not entered at the end of a court proceeding, to the
parties. The CIU Report itself is sealed due to its confidentiality pursuant
to HRS § 571-84(c) (Supp. 2001), which provides that “[n]o information
obtained or social records prepared in the discharge of official duty by an
employee of the court shall be disclosed directly or indirectly to anyone
other than the judge or others entitled under this chapter to receive the
information, unless and until otherwise ordered by the judge.”
6
      The Honorable William J. Nagle presided over the trial and the motion
for reconsideration.




                                       14
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


encounters with Father, their relationship with the children,

their impressions of Mother’s husband, and why they believed it

was in the children’s best interests to move to North Carolina.

The family court indicated that Mother could only call either

M.C. or L.C. as a witness.        Mother also stated she would also be

calling her mother as a witness to testify regarding the Son and

Father in the Philippines, Father’s behavior when picking up Son,

and the help she would provide when moving to North Carolina.

The family court then stated that what happened in the

Philippines was not relevant to the trial issue of whether

Mother should be granted sole legal7 and physical custody of the

children and the “other issue . . . [of] whether [Mother] should

be allowed to relocate with the children to North Carolina.”

       Father next explained he had brought his sister, his father,

and a family friend to testify on his behalf and the natures of

their expected testimonies.         Regarding the proposed testimony of

the sister and the father, the family court indicated that

Father would only be able to call one of them to testify about

the caretaking of the children because their testimony would be

cumulative.



7
       Mother had not requested a change in Father’s joint legal custody.




                                       15
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       The family court also stated that “the fact that [Mother

and Father had] listed witnesses to testify in addition to

[themselves] is going to put a strain on our ability to get this

done this morning[,]” and indicated that if the parties were

going to call witnesses other than themselves, they needed to

get to the point.      The family court additionally indicated it

was not interested in parties’ “past disputes and quarrels” as

it had reviewed the court file.         The family court then advised

the parties that “if you’re going to call people, get to the

point.    And if you’re going to cross-examine people, ask your

questions.     Be sure you know what you’re asking, and don’t get

into arguments in front of the Court.”

       The family court also acknowledged that both parties had

submitted numerous exhibits to be received into evidence and

addressed which ones were going to be admitted.             The family

court then asked if either party wanted to make an opening

statement.

       Father’s opening statement consisted of the following:

             [FATHER]: Your Honor -- (Through interpreter) -- it’s this
             -- this (indiscernible). It’s very hurting to me to --
             seeing as my children were still young. It’s been seven
             years that they’ve been out from me. So they remove her –
             [Daughter] (indiscernible). It’s -- it really hurts me.
             It’s your decision. It’s up to you, Your Honor, if you --
             if you allow them to be removed away from me, although it
             hurts me very much. I -- I wish that they could stay with
             me, because I love them very much. They are my life. So
             (indiscernible) they did to me, I am a U.S. citizen. I also
             stay with my parents. It is up to you, Judge. It’s your
             decision. Please don’t allow them to be removed from me.
                                       16
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



             (In English) That’s all, Your Honor.

             (Through interpreter) That’s all I can say.

Mother then presented a much more lengthy opening statement in

English.     She stated she was not seeking to change Father’s

joint legal custody of the children.

       Mother then called three witnesses to testify on her

behalf:    (1) L.C., the friend with whom she had resided, for

whose mother she had served as caretaker; (2) the children’s

maternal grandmother; and (3) M.C., the retired HPD Lieutenant,

with whom Mother also resided.         Although the family court had

indicated earlier that Mother could only call either L.C. or M.C.

as a witness, at the conclusion of the grandmother’s testimony,

the family court asked Mother if she wanted to call M.C., who

was then also allowed to testify.           Mother also testified on her

own behalf.

       Father was provided opportunities to cross-examine each of

Mother’s witnesses, including Mother herself; he attempted

cross-examination of L.C. and M.C. only.            While Father was able

to ask L.C. and M.C. to clarify certain parts of their testimony,

Father had to be reminded several times that he was only

permitted to ask questions on cross-examination, and was not

allowed to argue with the witnesses.          For example, the following

exchange took place on cross-examination of L.C.:

                                       17
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER     ***


             BY [FATHER]:
             Q.    [L.C.], you just said that it would be
             (indiscernible) I’m not good father in terms of educating
             and intensive (indiscernible) for my kids. I believe that
             I did my best, sending them in their doctors --

             THE COURT:    Excuse me.   Do you have any questions for her?

             Q. (BY [FATHER]) [L.C.], how did you said that -- you said
             that I am not being a good father to my kids in terms of
             their health or something or their school, in their school,
             sending them in [] School?

             A.    Well, I understand from your son, [Son], who is . . .
             eight years old, that you do his homework for him, and you
             provide him his answers because you felt that he was too
             lazy to do his homework, and he was frustrated about doing
             his homework. I don’t think that’s a good thing for a
             father to do because the son -- your son will never learn
             anything in school.

             Q.    I’m -- I’m trying to encourage him to do his homework
             or to do his classwork.

             THE COURT: [Father], not time to argue with the witness.
             If you have a question to ask her, you should ask her now.

             [FATHER]: (Through interpreter) Only the question -- only
             statements that (indiscernible) make?
             (In English) Only the statement, Your Honor, or --

             THE COURT:    This is not the time for you to make
             statements.   If you have questions to ask [L.C.]--

             [FATHER]:     About what she said?

             THE COURT:    About her testimony, yeah.

             [FATHER]:     That’s all, Your Honor.

       Similarly, on M.C.’s cross-examination, the following

exchange took place:

             BY [FATHER]:
             Q.    Sir, [M.C.] Lieutenant, what did you said, N.C.,
             North Carolina, is better than Hawaii, considering now
             there’s a lot of crime happening there, considering Hawaii
             is very peaceful, and there’s no history of anything
             violence, except the last war, which is World War II, which
             has been long, long time [sic]?

             A.    [Father], for your information, working -- working
             the streets of Kalihi for 29 years and the surrounding

                                         18
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             district of Kaneohe, our town is not as peaceful as you
             might imagine. I’ve been trained in riot control, and we
             have prevented a few riots, including a few at a bar . . .
             many times. So the actions that you’ve seen in Charlotte,
             North Carolina, are typical of a . . . metropolitan area.
             We’re no different.
                   The metropolitan [area] here . . . has a permanent
             population of 956,000 people. Of that, the average . . .
             people who are committing crimes is 3 percent. Well,
             that’s over 30,000 who are causing trouble in our city. So
             we don’t live in a real peaceful environment[.]

             Q.    And then you said that the kids not going have a hard
             time going back and forth every week. Have you ever think
             that it’s going to be hard for them not to see me, if
             you’re thinking the -- their best interest, to
             (indiscernible) me as their father, not see me every week
             (indiscernible) right now?

             A.   Considering my observations of their reactions to you,
             oh, I certainly think they’ll be much better off,
             especially as a baby, when your daughter, [Daughter], used
             to kick and scream when you’d take her away from her mother
             or me or my wife during the twice weekly exchanges.

             Q.    For what I see, [M.C.], my daughter always excited to
             see me, and my son.

             THE COURT:   Excuse me, [Father].      This is the time for
             questions.   Okay?

             [FATHER]:    That’s all, Your Honor.

       Then, during Mother’s direct testimony, the following

exchange took place:

             THE COURT: Now, are you asking the Court, as far as joint
             legal custody is concerned, to give you any tie-breaking
             authority if you move to North Carolina because you will be
             there with the kids?

             [MOTHER]: Yes, Your Honor. That’s what was recommended in
             the custodial evaluator’s report. I would love to have the
             tie-breaking, Your Honor.

             THE COURT: Okay. I just wanted to clarify that.

       After Mother finished presenting her evidence, the family

court informed the parties that it had asked the CIU social

worker to come up to court to be sworn as the court’s witness
                                19
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


and to authenticate her CIU Report.            The family court observed

that the CIU Report “does not appear to have been filed in

court,” and that the family court wanted to provide the parties

an opportunity to ask the social worker any questions they had

regarding the CIU Report.          Upon being informed that the CIU

social worker was being called to testify, Father then orally

requested a continuance to consult an attorney:

             [FATHER]: Can I say something, Your Honor? I would like
             to practice my right to -- to see a -- a lawyer.

             THE COURT:   See a lawyer now?

             [FATHER]:    I would like to extend this hearing.

             THE INTERPRETER: Asking for a continuance because he wants
             to consult a lawyer.

       Mother objected to Father’s request for continuance,

stating that she intended to enroll Son in school in North

Carolina and the hearing on her motion for post-decree relief

had already been continued several times.             The family court then

asked Father why he had not retained an attorney up until this

point.    Father responded:

             Your Honor, I didn’t know is going -- this going to be the
             setup, ‘cause normally when we go to . . . court, it’s
             normally asking the judge. I didn’t know about . . .
             cross-examination, something like that. I have no idea.
             So I would like to practice my right to hire a lawyer, to
             see a lawyer (indiscernible), and extend this hearing,
             ‘cause I . . . have no idea about this . . . procedure.

The family court denied Father’s motion for a continuance in the

following exchange:


                                        20
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             THE COURT: Okay. [Father], the problem I’m having is that
             this motion was filed back . . . in February. You folks
             have had numerous hearings before . . . Judge Kupau. Since
             that time, you’ve been to court, you know, a fair amount.
             I guess . . . I don’t understand why you’ve had in excess
             of six months to hire an attorney, and now we’re halfway
             through the trial, and you want to continue the matter to
             hire an attorney.

             [FATHER]: Like, again, like I said, Your Honor, I didn’t
             know this -- that this the first time I been here in this
             kind of setup of -- in the court. I normally go to a --
             they get a judge and two of us.

             THE COURT:   Uh-huh.

             [FATHER]: That’s -- that’s how it is. But cross-
             examination, I have no idea. That’s why I cannot do it.
             So I would like to say -- I would like to practice my right
             to . . . see a lawyer so I can also (indiscernible) for me
             to deliver my –- my . . .

             THE COURT:    Okay. [Father], the Court’s going to deny your
             motion for   a continuance. I think it’s too late. We’re
             already in   the trial. That’s something that if you
             were . . .   going to, you should have hired an attorney
             early on.    So I’m going to deny your motion. It’s too late.

       The family court then called the CIU social worker to the

stand.    The social worker briefly testified that she had

performed a custody evaluation for the present case, that she

had prepared the CIU Report, that the signature on a document

before her was her signature, that she had made certain

recommendations to the court as a result of the investigation,

and that her recommendations had not changed from the September

23, 2016 date of the Report.8


8
      As indicated later, the family court considered the CIU Report, which
was not marked as an exhibit and was not received in evidence. The CIU
                                                              (continued. . .)



                                        21
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER         ***


       Both parties were then given opportunities for cross-

examination.       Mother indicated she had no questions.               Father

again experienced difficulty and again requested a continuance

so that he could consult a lawyer, which the family court

denied:

             BY [FATHER]:
             Q.    In her report, you never said that I do have a one-
             bedroom house and all that . . . safety first, which is I
             -- I mention it -- mention to you four times. If you
             remember, when you come to my house, my main goal for
             my . . . children is . . . their safety. But . . . you
             never put anything about that, all that safety thing that I
             show it to you?

             A.    I’m sorry.        I don’t understand the question.

             THE COURT: [Father], it would help if you’d just ask a
             very simple question like, do you remember the time you
             visited my house?

             [FATHER]: Like again -- like I said, Your Honor, I would
             like to see a lawyer because I would like to practice my
             right to -- ‘cause I don’t know -- I don’t know how to do
             this thing.

             THE COURT: Well, it’s not hard, [Father]. If you’re
             asking her about what she did or didn’t see on a visit to
             your house, all you have to do is ask her, do you remember
             -- Do you remember visiting [Father’s] house?

             THE WITNESS:     Yes.

             THE COURT:     What did the house look like?

             THE WITNESS: It was a one-bedroom, one-bath, with a living
             room into an open kitchen area apartment.




(continued. . .)

social worker never testified as to the contents of the Report or her
recommendations, except in response to the few questions asked by Father.
The rules of evidence should be followed.




                                            22
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER      ***


             [FATHER]: In her report, she didn’t write down what inside
             of the refrigerator, things like that, what . . . foods
             that my children eat, and then what (indiscernible) my
             parent’s house, and what the childrens do . . . there. So
             to me --

             THE COURT:    Okay.

             [FATHER]:    –- this woman is incomplete.

             THE COURT:    All right.

             [FATHER]:    (Indiscernible.)

             THE COURT:    Do you agree that your report is incomplete in
             any way?

             THE WITNESS:    No.

             THE COURT:    Okay.

             [FATHER]: Your Honor, again, I would like to practice my
             right to hire a lawyer, to . . .

             THE COURT: [Father], again, we’re in the middle of the
             trial. If you wanted to hire a lawyer, this was something
             you should have done way before this.

             Do you have any other questions for [the social worker]?
             Because if you don’t, I’m going to release her.

             [FATHER]:    That’s all I want to ask (indiscernible).

       After the CIU social worker left the stand, Father was

given an opportunity to present his evidence.              Father elicited

testimony from three witnesses.              Father also testified.     For the

most part, Father testified in English, on his own; he relied on

the Tagalog interpreter to clarify that he believed his children

would experience anxiety if they relocated to Durham.                 As he

testified, Father went through his exhibits, explained their

contents, and explained how each exhibit supported that moving

to Durham was not in the children’s best interests.

                                        23
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       Mother and Father then gave their closing arguments.

Father’s closing argument was as follows:

             [FATHER]: Thank you, Your Honor. It’s -- for me, it’s more
             about the stability, that the kids will be there. Over
             here in Hawaii, they are more stable. They already
             establish stability here. School, family, medical.
             Everything’s -- everything that already is stable. Moving
             -- moving her in North Carolina is (indiscernible)
             especially –-

             THE COURT:    It’s what?

             [FATHER]: Anxiety. (Through interpreter) Anxiety. (In
             English) Anxiety. (Through interpreter) Creates anxiety.

             THE COURT:    Anxiety for?

             [FATHER]: For them, especially they’re too young. I’ve
             been taking care of them -- my -- to them, except to my son,
             who has just came here, since his (sic) birth. So if
             they’re going to be remove, Your Honor, that relationship
             is going to be different because they -- weekly we -- we
             always see each other, so it’s going to be hard for both of
             us, for the -- for the -- for me and for my both children,
             that they enjoying, also, their family -- extended family
             here, which is their cousins, their uncle, the auntie, the
             grandparents. And, also, Your Honor, I've been a good
             father to them. I would like to continue that. They are my
             life. I will do more best for my kids. Last, Your Honor, I
             never do anything bad or a crime. I’m a good citizen. I
             deserve to have them. They are my life. They are my
             happiness. And then, also, Your Honor, it’s not fair to me,
             as the petitioner or plaintiff in the very beginning, that
             I -- I going to -- I going to have only two months during
             the summer and from the – for . . . [MOTHER], having school
             year the whole year, which is ten months. Just change the -
             - the -- change the -- the situation. Have her the
             summertime, and I get the school year. Do you think it’s
             going to be fair?

             THE COURT: You should have asked that question of [MOTHER]
             on cross-examination. Okay. Anything else, [FATHER]?

             [FATHER]:    That’s all, Your Honor.

             THE COURT:    Okay. Thank you very much.

       At the conclusion of his closing argument, the following

further exchange took place:

                                          24
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER       ***


             THE COURT: Okay. Thank you very much. The Court at this
             time is going to take the matter under advisement. I’m
             going to look over the exhibits that you folks have
             provided, and I’ll render a decision within the next week.
             Okay? I want to thank both [FATHER] and [MOTHER] . . . .
             Thank you very much for your presentation and for your very
             professional -- your very professional demeanor. I
             appreciate it.

             [FATHER]: I have a question, Your Honor. I’m sorry about
             every -- if this -- like I said in the very beginning, this
             is my first time to be in this kind of setup of -- in the
             court, ‘cause normally the judge, me, and (indiscernible)
             or the lawyers. I don’t know anything about cross-
             examination. That’s why I just like, you know, what to do
             (indiscernible), I ask him many times. My question is, Your
             Honor, ‘cause I feel that I need a lawyer, but you -- you
             deny it, just in case that you favor to her, I can always
             appeal? I practice my rights to -- to fight for my kids?

             THE COURT: [FATHER], you can retain the services of an
             attorney anytime. But you can’t do it in the middle of
             trial and expect the Court to continue, especially after
             [MOTHER] has put on her evidence already. So if you want to
             go out and retain an attorney to prosecute an appeal after
             the Court’s decision, that’s entirely up to you.

             [FATHER]:    I just ask (indiscernible).

             THE COURT: As the Court, I can’t give you legal advice.
             You need to retain your own attorney to do that.

             [FATHER]: Yeah, I’m sorry about that,      ‘cause I didn’t know
             this going to be the setup. That’s why     I don't know that --
             you know, how to do this. If I -- if I     knew it going to be
             like this, I probably hire a attorney,     ‘cause just
             considering that I have a interpreter,     I don’t know what –

             THE COURT:    Okay.

       Although the family court had stated it would rule within

the next week, the record does not reflect a ruling until almost

two months after the September 30, 2016 trial.                On November 23,

2016, the family court filed an “Order Granting Defendant’s




                                        25
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Motion For Post-Decree Relief Filed February 1, 2016” (“the

Order”).9    In the Order, the family court issued its factual

findings based upon the CIU Report and the evidence presented at

trial, and ruled with respect to legal and physical custody as

follows:

                   2. LEGAL CUSTODY. The Court has considered the
             criteria set forth in [HRS] §571-46(b) . . . with respect
             to each parent’s request that the Court award them sole
             legal custody of the minor children. Particularly, the
             Court focused on subsections (3) through (9), (12), (15)10



9
      As argued by Father in his motion for reconsideration, despite stating
to the parties at the beginning of trial that it was not interested in the
parties’ past disputes and quarrels, apparently based on its review of the
record, the family court discussed the previous post-decree motions in some
detail, drawing negative inferences against Father, such as “Father’s written
response to Mother’s Motion [to allow L.C. and M.C. to pick up the children]
demonstrates an intense antipathy for, and hostility to, Mother because of
events which occurred during their marriage; and a stated willingness to
involve the minor children in disputes with Mother.” In addition, as argued
by Father in his motion for reconsideration, the family court might not have
had been fully apprised regarding the details regarding this motion. In
addition, however, the response negatively referred to by the family court
was filed on July 18, 2013, within nine months after the divorce decree, and
this matter took place more than three years later.
10
       HRS § 571-46(b)(3) through (9), (12), and (15) provide:

             (b) In determining what constitutes the best interest of
             the child under this section, the court shall consider, but
             not be limited to, the following:

                   . . .
                   (3) The overall quality of the parent-child
                   relationship;
                   (4) The history of caregiving or parenting by each
                   parent prior and subsequent to a marital or other
                   type of separation;
                   (5) Each parent’s cooperation in developing and
                   implementing a plan to meet the child’s ongoing
                   needs, interests, and schedule; provided that this
                   factor shall not be considered in any case where the
                                                               (continued. . .)



                                       26
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             and (16)11 as indicative of the best interests of the minor
             children . . . . The Court finds that Mother has carried
             her burden of proof, as set forth below.
                   As between the two parents, it is evident that Mother
             has been the more consistent parent in providing quality to
             her relationship with the children since the divorce. She
             has been the more attentive to the physical, emotional,
             safety and educational needs of the children. Mother has
             consistently demonstrated that she can separate the
             children’s needs from her own, and place the best interests
             of the children over her own interests.
                   The Court also finds that Mother has demonstrated the
             occurrence of a change in circumstances necessitating a
             change in legal custody principally due to Father’s
             inability or unwillingness to place the best interests of
             the children above his own disagreements and hostility
             towards Mother. [fn2 See § 571-46(b)(12), HRS.] Independent
             of any relocation decision, it is obvious that joint legal
             custody has not produced the desired benefits for the minor
             children, because of Father’s behaviors. [fn3 The Divorce
             Decree requires that the parties attempt mediation of their
             disputes before filing motions in court. To date, there is




(continued. . .)

                   court has determined that family violence has been
                   committed by a parent;
                   (6) The physical health needs of the child;
                   (7) The emotional needs of the child;
                   (8) The safety needs of the child;
                   (9) The educational needs of the child;
                   . . .
                   (12) Each parent’s actions demonstrating that they
                   separate the child’s needs from the parent’s needs;
                   . . .
                   (15) The areas and levels of conflict present
                   within the family;
                   . . . .
11
      HRS § 571-46(b)(16) requires consideration of “[a] parent’s prior
wilful misuse of the protection from abuse process under chapter 586 to
gain a tactical advantage in any proceeding involving the custody
determination of a minor” in the best interests analysis.

      Despite the family court’s reliance on HRS § 571-46(b)(16), there
is no record of any HRS Chapter 586 proceedings involving Father and
Mother.




                                       27
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             no indication that the parties have attempted mediation.12]
             Father has placed the minor children at the center of his
             disputes with Mother; first, by calling HPD repeatedly at
             the pick up and drop off locations to document his
             frivolous allegations against Mother for custodial
             interference; and second, by refusing to communicate with
             Mother to resolve relatively insignificant issues relating
             to the pickup and drop off schedule. Moreover, Father’s
             trial testimony demonstrates that he has no intention of
             cooperating and coparenting with Mother in the future; his
             fixation with “fighting for [his] children” with Mother
             instead of attempting to work with her for the children’s
             benefit, demonstrates misplaced priorities. From the post-
             Decree history of the parents, the Court has no factual
             basis for inferring that Father’s hostility towards Mother
             will lessen with time or distance. Mother has also carried
             her burden of showing that she has attempted to work with
             Father for the benefit of the children, albeit
             unsuccessfully.
                   For these reasons, the Court finds that the best
             interests of the minor children require a change in legal
             custody from joint legal custody to sole legal custody in
             favor of Mother. The Court further finds that the best
             interests of the children require that Mother be tasked the
             obligation to inform and confer with Father concerning the
             major issues of the minor children’s lives. Father shall
             also have equal access to the children’s medical and school
             records, as well as their extracurricular activities. If
             the parties cannot arrive at a consensus decision on the
             major issues of the children’s lives, then Mother shall
             make the decision.[13]

                   3. PHYSICAL CUSTODY/RELOCATION. The Court finds that
             Mother has carried her burden of demonstrating that the
             best interests of the children support her request to
             relocate her residence with the children from Honolulu to



12
      Father’s alleged failure to refer matters to mediation was not raised
by Mother and was never discussed during the trial, and as also argued by
Father in his motion for reconsideration, may have been factually incorrect.
13
      Mother’s motion was based on her relocation request. In addition, as
noted, Mother repeatedly stated she was not requesting a change in legal
custody. Upon questioning by the family court, Mother indicated she wanted
“tie-breaking” authority with respect to legal custody. Yet, this portion of
the family court’s ruling, which changes legal custody from joint to solely
to Mother, is not conditioned on any relocation, and orders a change not
requested by Mother.




                                       28
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             Durham, North Carolina, forthwith.[14] The Court also finds
             that Mother has carried her burden of demonstrating that
             the best interests of the children require an award of
             physical custody of the minor children to Mother.
                   Mother has demonstrated that the children’s
             opportunities for education, medical care, employment and
             cultural growth in Durham, NC are better than Honolulu.
             Because the maternal grandparents will accompany Mother to
             Durham, Mother has shown that she has support for
             supervision, direction and care for the children, in
             addition to her husband. Mother has also shown that her
             opportunities for employment in the Durham area are more
             numerous and advantageous to her, than those in Honolulu.
                   The Court is not persuaded that the children should
             remain in Honolulu with Father. First, as noted above,
             Father’s evident and continuing hostility to Mother, even
             after the divorce, and his willingness to place the
             children at the center of their disputes, cannot be in the
             children’s best interests. Moreover, based on his behavior
             to date, the Court finds that Father is unable to place the
             children’s best interests ahead of his own. Second, neither
             Father nor any of his witnesses at trial articulated any
             compelling reasons for the children to remain in Honolulu.
             Finally, Mother’s plan for relocation adequately provides
             time for Father to visit with and enjoy time with the
             children.
                   In order to prevail on her request to change physical
             custody and to relocate with the minor children to Durham,
             North Carolina, Mother must demonstrate that: (1) “there
             occurred such a change in circumstances that the
             replacement of custody would be in for the best interests
             of the children”, Dascoscos v. Dascoscos, 38 Haw. Terr.265,
             266 (1948); and (2) that relocation of the minor children
             to Durham, North Carolina would be in the best interests of
             the children as enumerated in §571-46(b), HRS. Mother must
             demonstrate these elements to a preponderance of evidence.
                   Mother’s proposed relocation of the minor children to
             Durham, North Carolina is a change in circumstances, the
             occurrence of which would dictate a change in physical
             custody, in the best interests of the children. Dascoscos,
             supra; quoted in Waldecker, supra at p. 22. The Divorce
             Decree clearly contemplated that the parties would share
             equal time with the minor children while they resided on
             the island of Oahu. While the Decree does refer to the
             possibility of relocation by one or both parties in §3, the
             provision requires that a relocating party give 60 days


14
      Although the Order allows relocation “forthwith,” the record does not
indicate any ruling on the September 30, 2016 trial until this November 23,
2016 order.




                                       29
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             notice of the relocation to the other party, who may then
             consent or object. Nothing in the Decree governs time-
             sharing between the parties in the event that one relocates
             out of the State of Hawaii.
                   Based on the evidence at trial and the report of CIU,
             the Court finds that Mother has been the primary caregiver,
             and more consistently supportive parent to the children.
             The Court also finds that Mother has, and is presently able
             to place the interests of the children ahead of her own,
             even while working multiple jobs to provide for them
             financially. No evidence was presented at trial that any
             safety issues will arise if an award of physical custody is
             made to Mother for the relocation. On the other hand,
             Father has failed to show that he has advanced the
             children’s educational opportunities [fn4 [L.C.] testified
             that Father, rather than supervising [Son’s] homework,
             actually did the homework for [Son], which hindered [Son’s]
             efforts at school.] nor has he demonstrated at trial that
             he would be an adequate physical custodian. Based upon
             these findings, the Court awards sole physical custody of
             the minor children to Mother, subject to Father’s rights of
             visitation, as set forth below.

       Additionally, in a footnote, the family court indicated

that Father requested a continuance at trial, but that the

request was denied:

             Father requested a continuance of the trial to retain legal
             counsel after Mother had concluded her presentation of
             evidence in her case in chief. Despite the passage of 7
             months and numerous court hearings since the filing of
             Mother’s Motion, Father had failed to seek or retain legal
             counsel. Father presented no excuse for his failure to
             retain legal counsel in a timely fashion, and the Court
             denied Father’s request for a continuance literally in the
             middle of trial as untimely.

       On December 2, 2016, Father filed a motion for

reconsideration.      In summary, Father argued that his motion

should be granted because: (1) several of the family court’s

factual findings were erroneous or based upon incomplete

information; (2) the evidence, in his view, demonstrated that

relocation to Durham was not in the children’s best interest;


                                       30
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


and (3) the family court should have granted his motion for a

continuance so he could have sought advice from a lawyer.15

       On January 4, 2017, the family court issued a written order

denying Father’s motion for reconsideration.            The family court

ruled that Father’s motion reiterated arguments he had raised at

trial and did not present any new evidence and/or arguments that

could not have been presented at trial.

C.     ICA proceedings

       On appeal, Father, now represented by counsel, raised two

points of error.      Father argued that the family court abused its

discretion in denying his motion for a continuance at trial and

in considering the CIU Report in support of its decision

granting mother’s motion for post-decree relief.

       Regarding the first point of error, in summary, Father

argued that the family court abused its discretion in denying

his motion for a continuance because:           (1) a continuance would

not have resulted in any inconvenience to the family court, the

parties, or the witnesses; (2) Father had legitimate reasons to

seek a continuance, given that “[h]e is not a native English

speaker and had great difficulty communicating as he attempted



15
       See also notes 9 & 12, supra.




                                       31
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


cross-examination of the witnesses”; and (3) Father was not at

fault for waiting to consult a lawyer for several months, as

Father did not know he would need the assistance of counsel

until shortly before trial because he was not given a copy of

the CIU report until, at a maximum, a week before trial.

       With respect to his second point of error, Father advanced

several arguments in support of his position that the family

court abused its discretion in considering the CIU Report.

First, Father argued that the CIU report was deficient.              Father

highlighted that the CIU Report only “compared alternatives of

MOTHER or FATHER having sole physical custody, without taking

into account that these alternatives mean that MOTHER was

prepared to abandon the children to FATHER if the motion were

denied,” and “failed to consider the advantages to the children

of remaining in a stable and familiar environment in Hawai[ʻ]i

within the jurisdiction of the Hawai[ʻ]i Family Court.”              Father

also argued that the CIU Report was incomplete because it did

not sufficiently investigate Stepfather’s background and the

details of the intended neighborhood of relocation.              Father

further argued that the family court abused its discretion in

considering the CIU Report because the social worker was not

qualified to serve as a custody evaluator under HRS § 571-46.4



                                       32
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


(Supp. 2013), and Father did not consent to the social worker’s

appointment as a custody evaluator.

       Mother, acting pro se, responded to each of Father’s points

of error.     Mother first argued that the family court did not

abuse its discretion in denying Father’s mid-trial motion for a

continuance.     Mother argued that at the June 8, 2016 hearing,

the family court had informed both of the parties that the next

proceeding was going to be a trial.          Additionally, Mother argued

that at the September 30, 2016 hearing, prior to the parties’

opening statements, the family court explained how the trial was

going to proceed and provided the parties with an opportunity to

ask questions.      Mother contended that the family court correctly

denied Father’s motion for a continuance, as he had ample

opportunity to seek counsel and to resolve any questions

regarding the nature of trial proceedings, but still chose to

represent himself.

       With respect to the second point of error, Mother contended

that the family court did not abuse its discretion in

considering the CIU Report.         Mother argued that HRS § 571-

46(a)(4) does not require a parent to consent to an

investigation or report, and asserted that the CIU social worker

was qualified to serve as a custody evaluator under HRS § 571-

46.4(a) (Supp. 2013).       Mother also countered that the social

                                       33
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


worker sufficiently investigated Stepfather by speaking with him

over the phone twice and by speaking with his landlord/housemate

over the phone.      Mother concluded that the CIU Report was not

only complete, but was thorough, accurate, and drafted by a

qualified individual.

       On December 26, 2017, the ICA filed a summary disposition

order, in which a majority of the ICA panel vacated the family

court’s orders granting Mother’s motion for post-decree relief

and denying Father’s motion for reconsideration.             DJ v. CJ,

CAAP-XX-XXXXXXX, at 1-5 (App. Dec. 26, 2017) (SDO).              The ICA

majority concluded that “the family court abused its discretion

in denying Father’s request for a continuance to seek the

assistance of counsel.”        DJ, SDO at 5.     The ICA majority further

determined that it need not address Father’s second point of

error.    DJ, SDO at 2 n.1.

       Judge Reifurth dissented.       DJ, SDO at 6-12 (Reifurth, J.,

dissenting).     In his view, the family court did not abuse its

discretion in denying Father’s request for a continuance.                  DJ,

SDO at 6 (Reifurth, J., dissenting).           He reasoned that because

Father had been provided with an interpreter, Mother’s motion

had been filed more than seven months before the trial, and

Father was familiar with his right to counsel and the process,

yet chose not to hire an attorney, Father had not exercised due

                                       34
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


diligence.     Accordingly, Judge Reifurth would have ruled that

father’s substantive parental rights had not been infringed upon

and the family court did not abuse its discretion in denying

“Father’s mid-hearing request for a further continuance.”                  DJ,

SDO at 10-11 (Reifurth, J., dissenting).

       Judge Reifurth also addressed Father’s second point of

error.    DJ, SDO at 11-12 (Reifurth, J., dissenting).            He opined

that Father did not demonstrate that:           (1) the CIU Report was

incomplete in any material sense; (2) the family court’s ability

to consider the CIU Report was conditioned upon his consent

thereto; or (3) the family court relied upon the CIU report in

granting Mother’s motion for post-decree relief.             DJ, SDO at 11

(Reifurth, J., dissenting).         Based on the family court’s “broad

discretion in examining reports concerning a child’s custody,”

Judge Reifurth opined that the family court did not abuse its

discretion in considering the CIU Report.           DJ, SDO at 11-12

(Reifurth, J., dissenting).

       On February 8, 2018, the ICA entered its Amended Judgment

on Appeal.

D.     Application for writ of certiorari

       Mother filed a timely application for a writ of certiorari,

raising two questions: (1) whether the family court abused its

discretion by denying Father’s request for a continuance to

                                       35
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


obtain legal counsel; and (2) whether the family court

manifestly abused its discretion by relying upon a CIU Report

that was alleged to be incomplete and performed without Father’s

consent.

       For the reasons below, the ICA majority did not err in

ruling that the family court abused its discretion by denying

Father’s request for continuance to obtain legal counsel.                  Based

on its ruling on the first question, the ICA majority did not

address the second question.         As the second question on

certiorari would still be at issue on remand, however, we

address issues raised therein to provide guidance.             Ultimately,

we affirm the ICA’s Amended Judgment on Appeal, as modified by

this opinion.

                         III.   Standards of Review

A.     Whether an abuse of discretion occurred

       A family court’s decision to grant or deny a motion for a

continuance is reviewed for an abuse of discretion.              Onaka v.

Onaka, 112 Hawaiʻi 374, 378, 146 P.3d 89, 93 (2006).             “It is well

established that ‘[a]n abuse of discretion occurs if the trial

court has clearly exceeded the bounds of reason or disregarded

rules or principles of law or practice to the substantial

detriment of a party-litigant.’” Id. (brackets in original,

citation omitted).

                                       36
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


         Whether an abuse of discretion occurred is a question of

law.     In re B.G.D., 351 S.W.3d 131, 145 (Tex. Civ. App. 2011).

Thus, an Intermediate Court of Appeals ruling that an abuse of

discretion occurred is a question of law reviewed under the

right/wrong standard of review.

B.      Consideration of evidence

              When application of a particular evidentiary rule can yield
              only one correct result, the proper standard for appellate
              review is the right/wrong standard. However, the
              traditional abuse of discretion standard should be applied
              in the case of those rules of evidence that require a
              “judgment call” on the part of the trial court.

State v. St. Clair, 101 Hawaiʻi 280, 286, 67 P.3d 779, 785 (2003)

(citations omitted).

                                IV.   Discussion

A.      The ICA did not err in ruling that the family court abused
        its discretion in denying Father’s motion for a continuance.

        At issue is whether the ICA majority erred in ruling that

the family court abused its discretion in denying Father’s

request for a continuance, in other words, whether the ICA erred

in ruling that the family court clearly exceeded the bounds of

reason or disregarded rules or principles of law or practice to

the substantial detriment of a party-litigant.             As we noted in

AC v. AC, 134 Hawaiʻi 221, 233, 339 P.3d 719, 731 (2014):

              Important constitutional interests provide . . . reason for
              providing parents a full and fair opportunity to present
              their case in custody decisions. Indeed, a parent’s
              right to the “care, custody and control” of his or her
              child is a fundamental liberty interest protected by the
              United States Constitution. Troxel v. Granville, 530 U.S.
37
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             57, 65, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000) (“[T]he
             interest of parents in the care, custody, and control of
             their children is perhaps the oldest of the fundamental
             liberty interests recognized by this Court.”). This court
             has also recognized that independent of the United States
             Constitution “parents have a substantive liberty interest
             in the care, custody, and control of their children
             protected by the due process clause of article 1, section 5
             of the Hawaiʻi Constitution.[] Parental rights guaranteed
             under the Hawaiʻi Constitution would mean little if parents
             were deprived of the custody of their children without a
             fair hearing.” In re Doe, 99 Hawaiʻi 522, 533, 57 P.3d 447,
             458 (2002).

       As reflected in the passage above, it is axiomatic that a

parent’s right to the care, custody, and control of the parent’s

child is a fundamental liberty interest protected by the United

States and Hawaiʻi constitutions and entitled to due process

protection.     In a child custody context, we have specifically

stated that the State may not deprive a parent of the

fundamental liberty interest in the care, custody, and control

of a child

             without providing a fair procedure for the
             deprivation. Furthermore, the Supreme Court has said that
             parental rights cannot be denied without an opportunity for
             them to be heard at a meaningful time and in
             a meaningful manner.

In Re Doe, 108 Hawaiʻi 144, 157, 118 P.3d 54, 67 (2005) (emphasis

in original).      In light of the important constitutional interest

involved, the ICA majority did not err in ruling that the family

court abused its discretion in denying Father’s oral request for




                                       38
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


a continuance to seek counsel under the circumstances of this

case.16

       This case involved Mother’s motion to relocate to North

Carolina with the children and their soon to be step-father, a

potentially significant deprivation of Father’s fundamental

liberty interest in the care, custody, and control of his

children.     The reality is that if the request for relocation was

granted, even with an order allowing visitation during some

school vacations, Father’s future contact with his children

would be significantly curtailed, especially due to the high

cost of travel to and from Hawaiʻi.          Based on the possibility of

such a significant curtailment of his fundamental liberty

interest, Father was entitled not just to his “day in court,”


16
      The dissent opines that because the family courts are uniquely
positioned as triers of fact throughout complicated and emotional custody
cases, we afford them “great deference” in making custody decisions and in
determining what is in the best interests of the child. The applicable
standard of review is still “abuse of discretion.” But here, we are not even
reviewing the merits of the actual custody or “best interests” decision, but
rather, the family court’s denial of Father’s request for a continuance to
seek counsel.

     We also note that in In re Jane Doe, Born on May 22, 1976, 84 Hawaiʻi 41,
46, 928 P.2d 883, 888 (1996) which the dissent cites and which states that
family courts have wide discretion in making decisions that will not be set
aside without a manifest abuse of discretion, we actually held that the
family court abused its discretion in denying a motion for new trial, which
resulted in the exclusion of testimony inferentially bearing upon the best
interests of a child.




                                       39
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


but to be heard in a “meaningful manner.”           See AC, 134 Hawaiʻi at

232-34, 339 P.3d at 731-32 (finding an abuse of discretion in

the family court’s setting of a rigid time period for custody

trial based on the important constitutional interest involved).

       As the ICA majority noted and as the transcript passages in

Section II(B) depict, “[t]he record indicates that Father was

unfamiliar with the trial process, did not understand that trial

would impose different requirements than prior hearings that he

attended, and did not know how to conduct cross-examination.

Father was also burdened with language difficulties as English

was not his first language[.]”         DJ, SDO at 2.     As the ICA

majority also emphasized, Father did not seek the continuance

for a general delay, and Father’s substantive parental rights

were at stake at trial.        DJ, SDO at 5.     In addition, the

continuances before September 30, 2016 were not due to dilatory

tactics by Father.

      In regard to Father not understanding that the September 30,

2016 trial would impose different requirements than prior court

hearings, although Father had appeared at various “hearings,”

and although the family court referred to the initial setting on

July 8, 2016 as a “trial,” the written orders referred to the

trial as an “extended hearing.”         It also appears that Father

received some information regarding trial requirements because

                                       40
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


he appeared with witnesses and exhibits.17           However, even if

Father had received some basic information regarding “extended

hearing” or “trial” requirements, as noted by the ICA majority

and as reflected in Section II(B), he clearly was unfamiliar

with cross-examination of witnesses at a trial, and had

difficulty understanding and expressing himself in English in a

case involving the fundamental and important constitutional

interest of the care, custody, and control of his children.

       Significantly, it was when the family court stated it would

be calling the CIU social worker as its own witness that Father

requested a continuance to seek and retain counsel.              The family

court denied Father’s request for a continuance on the grounds

that Mother’s motion had initially been filed in February (about

seven months earlier), there had been numerous appearances

before Judge Kupau, and that, therefore, the request was “too

late.”    As reflected in Section II(B), however, Father explained

that only he, Mother, and the judge had been present at past

hearings, and that he was unfamiliar with the trial process,




17
      If the family court provides written guidelines, pretrial orders, or
otherwise provides other information to pro se litigants regarding trial
requirements, the record would be enhanced by including this information.




                                       41
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


including cross-examination.         In addition, as pointed out by the

ICA, and as reflected in Section II(B) above:

             [The record] further indicates that Father had not
             officially been served with the CIU report, which the
             family court introduced at the trial and on which the
             family court relied, and it is unclear when Father actually
             received the report.

DJ, SDO at 2.

       As also noted by the ICA majority, the record does not

reflect that Father had been served with the September 23, 2016

CIU Report on or about that date.           Although it appears the

parties were in possession of the CIU Report during the trial,18

it is unclear whether this occurred on the day of or before the

September 30, 2016 trial date.         It was important to provide the

parties with sufficient time to review findings from a custody

study, as Judge Kupau had earlier noted at the March 30, 2016

hearing, to allow them to prepare for trial accordingly.

       Although there had been previous appearances before Judge

Kupau, those appearances had occurred before preparation of the

CIU Report, which contained major recommendations adverse to



18
      When Father attempted to cross-examine the CIU social worker, he tried
to point out that her report and investigation were incomplete because she
did not describe what types of food were in his refrigerator and what the
children were doing while they were at their paternal grandparent’s house
during the home-visit, indicating that Father had read the CIU report by that
time.




                                       42
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Father.    In fact, it was not until September 14, 2016, nine days

before the report, that the CIU social worker conducted a home

visit and observation of Father with the children at Father’s

home.    Father’s perception of the social worker’s attitude

toward him prompted his detailed letter to Judge Kupau on

September 21, 2016.        The CIU report was dated September 23, 2016

and it is unclear whether Father received it before the

September 30, 2016 date of trial.           Thus, even if Father had

sought counsel immediately after receiving the report with

findings adverse to him, he realistically did not have adequate

time to retain and receive appropriate assistance from counsel

before the September 30, 2016 trial date.

       In other words, Father did not have seven months to obtain

counsel, as implied by the family court, after receiving the

adverse CIU Report.19       Father requested a continuance to seek

counsel when the family court informed the parties that it would

be calling the CIU social worker as its own witness.              Under the

circumstances, the family court’s ruling that “Father presented



19
      For this reason,   the California Court of Appeal cited by the dissent,
A.G. v. C.S., 246 Cal.   App. 4th 1269 (Cal. Ct. App. 2016), is clearly
distinguishable on its   facts, as the mother in that case apparently had
several months to seek   counsel without any intervening event such as the CIU
Report here.




                                       43
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


no excuse for his failure to retain legal counsel in a timely

fashion” is therefore erroneous.          In fact, Father’s September 21,

2016 letter to the Judge Kupau should have alerted the family

court that Father might need to seek counsel or at least need

more time to gather evidence to respond to a twenty-eight page,

single-spaced report that summarized the testimonies of numerous

witnesses and implicated important constitutional interests.

The family court could have exercised its discretion to ask

Father on September 30th whether he needed more time to seek

counsel or prepare evidence to respond to the Report instead of

proceeding with trial.

       Also, Father’s right to be heard in a “meaningful manner”

included his right to cross-examine the CIU social worker.

Cross-examination is the “greatest legal engine ever invented

for the discovery of truth.”         California v. Green, 399 U.S. 149,

158 (1970) (citations omitted).         The importance of cross-

examination is not limited to criminal cases.            As the United

States Supreme Court stated in the context of a complex

antitrust case,

             It is only when the witnesses are present and subject to
             cross-examination that their credibility and the weight to
             be given their testimony can be appraised. Trial by
             affidavit is no substitute for trial by jury which so long
             has been the hallmark of ‘even handed justice.’

Poller v. Columbia Broadcasting System, Inc., 368 U.S. 464, 473

(1962).    We have also recognized the importance of allowing
                                  44
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


cross-examination in the context of a civil proceeding affecting

substantial rights.       See In re Waiola O Molokai, Inc., 103

Hawaiʻi 401, 443, 83 P.3d 664, 706 (2004) (finding error in

refusal to permit cross-examination regarding limu population

along shoreline with respect to protection of native Hawaiian

traditional and customary gathering rights).

       The importance of the right of cross-examination with

respect to the CIU Report is explicitly recognized by the

Legislature in HRS § 571-46(a)(4), which provides in relevant

part that

             [w]henever good cause appears therefor, the court may
             require an investigation and report concerning the care,
             welfare, and custody of any minor child of the parties.
             When so directed by the court, investigators or
             professional personnel attached to or assisting the court,
             hereinafter referred to as child custody evaluators, shall
             make investigations and reports that shall be made
             available to all interested parties and counsel before
             hearing, and the reports may be received in evidence if no
             objection is made and, if objection is made, may be
             received in evidence; provided the person or persons
             responsible for the report are available for cross-
             examination as to any matter that has been investigated[.]

HRS § 571-46(a)(4) (emphasis added).          Yet, Father clearly did

not understand how to exercise this right to cross-examination.

       The concurrence and dissent (“dissent”) states that Father

did not identify what information he was prevented from

eliciting on cross-examination.         We have recognized, however,

that “the harm suffered by parents proceeding without counsel

may not be readily apparent from the record, especially because

                                       45
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


without the aid of counsel, it is unlikely that a case is

‘adequately presented.’”        In re T.M., 131 Hawaiʻi 419, 436, 319
P.3d 338, 355 (2014) (citing Lassiter v. Dep’t of Soc. Servs. Of

Durham Cnty., N.C., 452 U.S. 18, 51 (1981) (Blackmun, J.,

dissenting)).20     We have also recognized that “[c]ounsel often

cannot know in advance what pertinent facts may be elicited on



20
      The dissent contends that Father successfully gave opening and closing
statements, presented his evidence, elicited testimony from his witnesses,
and cross-examined Mother’s witnesses, that he competently presented his case,
and the family court’s ruling merely avoided further unnecessary delay. Not
only do we disagree with this contention, as indicated by this quoted passage
in In re T.M., when there is a deprivation of counsel, it is unclear what
harm may have been suffered by a parent.

      In addition, due process requires that “justice []not only be done but
[] manifestly be seen to be done.” In re Estate of Damon, 119 Hawaiʻi 500,
509, 199 P.3d 89, 98 (2008). The family court’s reliance on previous post-
decree motions to draw adverse inferences against Father appears unfair when
the family court informed the parties at the commencement of trial that the
past arguments were not relevant. Also, the family court’s reliance on
Father’s alleged failure to refer matters to mediation appears unfair when
the issue was never raised or discussed, and when the family court may not
have had the entire background. Also, it does not appear just for the family
court to have ended Father’s legal custody when Mother repeatedly made it
clear that she was not making such a request and the family court’s
questioning only suggested it was considering “tie-breaker” authority with
respect to legal custody. Counsel would have been able assist Father on
these issues.

      Moreover, in addition to the problems with cross-examination, Father
was also told by the family court during his “closing argument” that he
should have asked mother during cross-examination whether it would be fair
for Father to only have the children during summer vacation, further
indicating that Father did not understand the process. The family court also
incorrectly suggested to Father that he could retain counsel after the trial
only for purposes of prosecuting an appeal, rather than for post-trial or
other motions. Counsel most probably could have been of assistance in
Father’s motion for reconsideration.




                                       46
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


cross-examination.”       State v. Maluia, 107 Hawaiʻi 20, 32, 108
P.3d 974, 986 (2005) (quoting Alford v. United States, 283 U.S.
687, 692 (1931)).      In any event, as contended by Father’s

appellate counsel, counsel could have not only argued applicable

law, but could also have presented additional evidence,

including conducting a much more rigorous cross-examination of

the CIU social worker, to address various issues in the

relocation decision.       For all of these reasons, we respectfully

but strongly disagree with the dissent.

       The family court denied Father’s request for a continuance

based solely on the grounds it had been made during trial and

was “too late.”      Due process concerns must prevail over court

scheduling concerns.       Prejudice to Mother was not raised or

cited as a reason for denying a continuance.21            Based on Father’s

constitutional interest in the care, custody, and control of his

children, and for all of the reasons stated, the ICA majority did

not err by holding that the family court abused its discretion




21
      It appears Mother wished to move quickly to join Husband and start Son
in a North Carolina school, but that by the time the family court ruled on
November 23, 2016, it made more sense for Son to start at a new school after
the winter break. In any event, under the circumstances, Father should have
been given a reasonable continuance to seek counsel.




                                       47
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


in not granting Father’s request for a continuance to seek the

assistance of counsel.22

B.     The family court did not abuse its discretion in
       considering the CIU Report.

      Because issues regarding the CIU Report may arise on remand,

we address Mother’s second question on certiorari.

       Father argued that the family court erred in considering

the CIU Report because he did not consent to a custody

evaluation being performed by the family court’s CIU and because

the CIU social worker was not qualified to serve as a custody

evaluator under HRS § 571-46.4.         This is an evidentiary question

of law reviewed under the right/wrong standard of review.

       With respect to Father’s alleged lack of consent to a

custody evaluation by the family court’s CIU, HRS § 571-46(a)(4)

provides in relevant part as follows:23

             Whenever good cause appears therefor, the court may require
             an investigation and report concerning the care, welfare,
             and custody of any minor child of the parties. When so
             directed by the court, investigators or professional
             personnel attached to or assisting the court, hereinafter


22
      The family court should have procedures in place that allow all judges
to set further trial dates when necessary to ensure protection of important
constitutional interests, such as the care, custody, and control of children.
Father should have been granted a reasonable continuance to seek the
assistance of counsel, whether or not he ultimately was successful in doing
so.
23
       There have been no changes to HRS § 571-46 since 2013.




                                       48
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


             referred to as child custody evaluators, shall make
             investigations and reports that shall be made available to
             all interested parties and counsel before hearing, and the
             reports may be received in evidence if no objection is made
             and, if objection is made, may be received in evidence;
             provided the person or persons responsible for the report
             are available for cross-examination as to any matter that
             has been investigated[.]

       As can be seen, HRS § 571-46(a)(4) does not require consent

to a custody evaluation investigation and report before one can

be ordered and considered by the family court.            Father does not

cite to any other authority supporting his contention that

consent was a prerequisite to the family court’s ability to

consider the CIU Report.          Therefore, Father’s consent was not

required.

       Father also asserts that the CIU social worker was not

qualified to conduct a child custody evaluation due to HRS §

571-46.4, which, in general, sets out licensing requirements for

court-appointed custody evaluators and provides that the

judiciary shall maintain a publicly accessible registry of child

custody evaluators qualified pursuant to that section.24                This is

also a question of law reviewed under the right/wrong standard.




24
       HRS § 571-46.4 provides;

             Child custody evaluators; qualification; registry;
             complaints.
                                                                  (continued. . .)



                                       49
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




(continued. . .)

             (a) A person may be appointed as a child custody evaluator
             for purposes of section 571-46 if the person is actively
             licensed as a:
                   (1) Physician under chapter 453 and is a board
             certified psychiatrist or has completed a residency
             in psychiatry;
                  (2) Psychologist under chapter 465;
                  (3) Marriage and family therapist under chapter 451J;
             or
                  (4) Clinical social worker under section 467E-7(3).
             (b) A person may be appointed as a child custody evaluator
             in the absence of a license under subsection (a) if:
                  (1) The individual has obtained education and
             training that meet nationally recognized competencies and
             standards of practice in child custody evaluation; provided
             that there are no child custody evaluators enumerated under
             subsection (a) who are willing and available, within a
             reasonable period of time, to perform child custody
             evaluations; or
                  (2) The parties stipulate to a person who does not
             qualify as a child custody evaluator under subsection (a)
             and the court approves that person as a fact-finding
             investigator to the court.
             (c) The judiciary shall maintain on its website a publicly
             accessible registry of child custody evaluators who are
             qualified pursuant to this section. Professionals who are
             willing and available to perform child custody evaluations
             shall be responsible for providing the judiciary with
             relevant information, including contact information,
             evidence of qualifications, and fees.
             (d) The judiciary shall establish a referral process to
             allow parties to file a complaint with the judiciary
             regarding a court-appointed child custody evaluator. Upon
             notification by a party of the party’s intent to file a
             complaint against a child custody evaluator appointed under
             subsection (a), the judiciary may refer the complainant to
             the appropriate licensing authority. The judiciary shall
             submit to the legislature an annual report regarding the
             number of complaints against court-appointed child custody
             evaluators that are processed through the referral process.
             (e) A complaint against a court-appointed child custody
             evaluator not qualified under subsection (a) may be
             resolved through civil litigation.




                                       50
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


HRS § 467E-6(2) (2013), however, exempts CIU social workers from

the licensure requirements of HRS Chapter 467E.25            Father’s

argument therefore lacks merit.

       Mother also contests Father’s argument that the family

court abused its discretion in considering the CIU Report

because the record is unclear as to whether Father had been

officially served with a copy, and whether Father had actually

received the report before trial.           HRS § 571-46(a)(4) requires

that “investigations and reports . . . be made available to all

interested parties and counsel before [the] hearing[.]”              As

Father’s counsel will have had ample time to review the CIU

Report on remand, we need not address this issue.             We agree,


25
      HRS § 467E-6 provides in relevant part that “[l]icensure shall not be
required of . . . (2) Any person employed by a federal, state, or county
government agency in a social worker position, but only at those times when
that person is carrying out the duties and responsibilities as a social
worker in governmental employment[.]”

      Article VI, section 7 of the Constitution of the State of Hawaiʻi
provides this court with the power to promulgate court rules relating to
practice and procedure, which have the force and effect of law, including the
Hawaiʻi Rules of Evidence. Admissibility of a CIU social worker’s opinion
regarding custody would be subject to the rules of evidence, including the
rules regarding qualification as an expert.

      In addition, the first sentence of HRS § 571-46.4 provides that a
person may be appointed as a child custody evaluator “for purposes of section
571-46,” and subsection (4) of HRS 571-46 in turn provides that “[w]here
there is no child custody evaluator available that meets the requirements and
standards . . . the court may appoint a person otherwise willing and
available in accordance with section 571-46.4[,]” which also provides
exceptions to the licensure requirement. See HRS § 571-46.4 quoted in note
25, supra. Such circumstances exist here. See Section II(B), supra.




                                       51
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


however, that parties should be given adequate time to review

and respond to a twenty-eight page, single-spaced report that

summarizes the testimonies of numerous witnesses and implicates

important constitutional interests.

       Finally, Mother raises as an issue on certiorari and

requests that this court address Father’s contention that the

family court abused its discretion in considering the CIU Report.

Father had argued that the CIU Report was flawed and that its

recommendation was suspect because it did not explicitly address

all factors set forth in HRS § 571-46(b), and that it could have

included additional information that would have helped the

family court ascertain whether relocation was in the children’s

best interests.      Father’s arguments in this regard go to the

weight to be given the report, not to its admissibility.               See

City & Cty. of Honolulu v. Bonded Inv. Co., 54 Haw. 385, 390-91,

507 P.2d 1084, 1089 (1973) (“The fact that an expert witness

omits consideration of one element of many in arriving at [an]

opinion . . . goes to the weight of [the expert’s] testimony

rather than to the admissibility of [the expert’s] opinion.”).

       The CIU Report addresses nearly all of the factors that the

family court is required to consider in determining the best




                                       52
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


interests of the children pursuant to HRS § 571-46(b).26              Thus,

Father’s argument that the CIU report is flawed because it fails



26
       HRS § 571-46(b) provides:

             (b) In determining what constitutes the best interest of
             the child under this section, the court shall consider, but
             not be limited to, the following:

                   (1) Any history of sexual or physical abuse of a
                   child by a parent;
                   (2) Any history of neglect or emotional abuse of
                   a child by a parent;
                   (3) The overall quality of the parent-child
                   relationship;
                   (4) The history of caregiving or parenting by each
                   parent prior and subsequent to a marital or other
                   type of separation;
                   (5) Each parent’s cooperation in developing and
                   implementing a plan to meet the child’s ongoing
                   needs, interests, and schedule; provided that this
                   factor shall not be considered in any case where the
                   court has determined that family violence has been
                   committed by a parent;
                   (6) The physical health needs of the child;
                   (7) The emotional needs of the child;
                   (8) The safety needs of the child;
                   (9) The educational needs of the child;
                   (10) The child’s need for relationships with
                   siblings;
                   (11) Each parent’s actions demonstrating that they
                   allow the child to maintain family connections
                   through family events and activities; provided that
                   this factor shall not be considered in any case where
                   the court has determined that family violence has
                   been committed by a parent;
                   (12) Each parent’s actions demonstrating that they
                   separate the child’s needs from the parent’s needs;
                   (13) Any evidence of past or current drug or
                   alcohol abuse by a parent;
                   (14) The mental health of each parent;
                   (15) The areas and levels of conflict present
                   within the family; and
                   (16) A parent’s prior wilful misuse of the protection
                   from abuse process under chapter 586 to gain a
                   tactical advantage in any proceeding involving the
                   custody determination of a minor. Such wilful misuse
                                                                (continued. . .)



                                       53
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


to address all requirements governing a family court’s custody

decision lacks merit.

C.     Based on the effect an out-of-state relocation has on
       parental and children’s rights, a family court should
       consider available resources in reviewing a relocation
       request

       This case highlights one of the difficult decisions

addressed by family court judges in this state—whether to allow

one parent to relocate out-of-state with a child.             Such

decisions implicate the rights of parents as well as the rights

of children.

       With respect to parental interests, we have recognized the

importance of procedural safeguards in protecting parental

liberty interests in the care, custody, and control of children.

(continued. . .)

                   may be considered only if it is established by clear
                   and convincing evidence, and if it is further found
                   by clear and convincing evidence that in the
                   particular family circumstance the wilful misuse
                   tends to show that, in the future, the parent who
                   engaged in the wilful misuse will not be able to
                   cooperate successfully with the other parent in their
                   shared responsibilities for the child. The court
                   shall articulate findings of fact whenever relying
                   upon this factor as part of its determination of the
                   best interests of the child. For the purposes of
                   this section, when taken alone, the voluntary
                   dismissal of a petition for protection from abuse
                   shall not be treated as prima facie evidence that a
                   wilful misuse of the protection from abuse process
                   has occurred.

The CIU Report itself is sealed due to its confidentiality pursuant to
HRS § 571-84(c). See note 5, supra.




                                       54
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


In Doe, we held that parents in need of an interpreter because

of an inability to understand English are entitled to the

assistance of one at any family court hearing in which their

parental rights are substantially affected.            Doe, 99 Hawaiʻi at

526, 57 P.3d at 451.       Then in T.M., we recognized that

“[i]nherent in the substantive liberty interest that parents

have in the care, custody, and control of their children under

the Hawaiʻi Constitution is the right to counsel to prevent

erroneous deprivation of their parental interests.”             131 Hawaiʻi

at 434, 319 P.3d at 353.        We held that in light of the

constitutionally protected liberty interest at stake in a

termination of parental rights proceeding, indigent parents must

be guaranteed the right to court-appointed counsel in

termination of parental rights proceedings under the due process

clause of the Hawaiʻi Constitution.          131 Hawaiʻi at 436, 319 P.3d

at 355.27


27
      In so holding, we recognized that, as Justice Stevens discussed in
Lassiter, a state’s decision to deprive a parent of a child is often “more
grievous” than a state’s decision to incarcerate a criminal defendant.
Lassiter, 452 U.S. at 59 (Stevens, J., dissenting). We further pointed out
that, as explained by Justice Blackmun, a parent in termination proceedings
may struggle with legal issues that are “neither simple nor easily defined,”
and with a standard that is “imprecise and open to the subjective values of
the judge.” T.M., 131 Hawaiʻi at 435, 319 P.3d at 354, (citing Lassiter, 452
U.S. at 45) (majority opinion).




                                       55
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       The main populated Hawaiian Islands are some of the most

remote land masses in the world, located about 2,400 miles from

California and 4,000 miles from Japan.           When a child relocates

out-of-state with the other parent, even if a court order allows

for visitation during summer or winter vacations, travel

expenses make regular continued contact with the child quite

difficult, if not impossible, for the great majority of Hawaiʻi

parents.     Even if a parent can afford travel expenses, a child’s

relocation out-of-state substantially affects the rights of a

custodial parent.      As in this case, the prospect of children

relocating out-of-state can be extremely difficult for a parent.

       When one parent requests permission to relocate out-of-

state with a child, however, under Hawaiʻi law, the governing

consideration is not a parent’s interests, but whether allowing

relocation is in the “best interests of the child.”              See HRS §

571-46(a)(1);28 see also Fisher v. Fisher, 111 Hawaiʻi 41, 50, 137



28
       HRS § 571-46(a)(1) provides in general as follows:

             Criteria and procedure in awarding custody and visitation;
             best interest of the child.

             (a) In actions for divorce, separation, annulment,
             separate maintenance, or any other proceeding where there
             is at issue a dispute as to the custody of a minor child,
             the court, during the pendency of the action, at the final
             hearing, or any time during the minority of the child, may
                                                               (continued. . .)



                                       56
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


P.3d 355, 364 (2006).        In Fisher, we discussed our precedent as

well as approaches of other states in relocation cases, and

reaffirmed that the “best interests of the child” standard,

which provides a family court with “broad discretion to weigh

the various factors involved,” also governs relocation cases.

Fisher, 111 Hawaiʻi at 50, 137 P.3d at 364.

       A proposed out-of-state relocation with a child undoubtedly

raises difficult questions regarding what is actually in a

child’s “best interests.”29         In addition, a family court’s “best

interests” determination also implicates a child’s rights to

parental contact.       See HRS § 576-46(b)(7); see also Sweet v.

Passno, 206 A.D.2d 639, 640 (N.Y. App. Div. 1994) (recognizing




(continued. . .)

             make an order for the custody of the minor child as may
             seem necessary or proper. In awarding the custody, the
             court shall be guided by the following standards,
             considerations, and procedures:

                   (1) Custody should be awarded to either parent or to
                   both parents according to the best interests of the
                   child, and the court also may consider frequent,
                   continuing, and meaningful contact of each parent with
                   the child unless the court finds that a parent is
                   unable to act in the best interest of the child[.]

29
      HRS § 571-46(b), quoted in note 26, supra, sets out a non-exhaustive
list of factors a court is to consider in determining best interests, but the
factors are not geared toward relocation decisions.




                                       57
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


child’s right to maintain a meaningful and nurturing

relationship with parent).

       Therefore, an out-of-state relocation affects a parent’s

substantive liberty interest in the care, custody, and control

of a child, but is governed by a child’s best interests, which

includes a child’s right to parental contact.            In making these

difficult determinations regarding whether or not to allow

relocation, family courts should consider CIU or any other

available family court social worker reports.            Family courts

also have the discretion to appoint guardians ad litem for

children in relocation cases pursuant to HRS § 571-46(a)(8).30

This case, however, also illustrates the importance of family

courts providing parties with sufficient time to review and

respond to custody recommendations in order to comport with

procedural due process.




30
       HRS § 571-46(a)(8) provides:

             The court may appoint a guardian ad litem to represent the
             interest of the child and may assess the reasonable fees
             and expenses of the guardian ad litem as costs of the
             action, payable in whole or in part by either or both
             parties as the circumstances may justify[.]




                                       58
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


                               V.   Conclusion

       Based on the reasons above, the ICA’s February 8, 2018

Amended Judgment on Appeal remanding this case to the family

court is affirmed.       The family court is to conduct further

proceedings consistent with this opinion.


Blake T. Okimoto,                    /s/ Sabrina S. McKenna
for petitioner
                                     /s/ Richard W. Pollack

Rebecca A. Copeland,                 /s/ Michael D. Wilson
for respondent




                                       59